320 S.W.3d 221 (2010)
STATE of Missouri, Respondent,
v.
Douglas HERVEY, Appellant.
No. ED 93489.
Missouri Court of Appeals, Eastern District, Division Five.
September 14, 2010.
Timothy Forneris, St. Louis, MO, for appellant.
Chris Koster, John W. Grantham, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.


*222 ORDER

PER CURIAM.
Douglas Hervey appeals from a judgment of conviction for tampering in the first degree, in violation of Section 569.080.1(2). We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2010).